 

EXHIBIT 10.1
 
 
 
SUMMARY OF BASE SALARIES FOR EXECUTIVE OFFICERS
OF PEOPLES BANCORP INC.
 
The base salaries of executive officers of Peoples Bancorp Inc. (“Peoples”) are
determined by evaluating the most recent comparative peer data and the role and
responsibilities of their positions. Individual salary increases are reviewed
annually and are based on Peoples' overall performance and the executive's
attainment of specific individual business objectives during the preceding year.
 
The following table details the base salaries to paid by Peoples and its
subsidiaries to Charles W. Sulerzyski, President and Chief Executive Officer of
Peoples, and the three other most highly compensated executive officers of
Peoples for the fiscal year ending December 31, 2011:
 
Name
Position/Title
Base Salary
Charles W. Sulerzyski
President and Chief Executive Officer
$
383,000
 
 
 
 
Edward G. Sloane
Executive Vice President, Chief Financial Officer and Treasurer
201,000
 
 
 
 
Daniel K. McGill
Executive Vice President, Chief Commercial Lending Officer
212,000
 
 
 
 
Richard W. Stafford
Executive Vice President, Retail Banking
195,000
 

 

 